 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARVIN HARRIS,                                       No. 1:19-cv-01216-DAD-SKO (PC)
12                        Plaintiff,
13            v.                                           ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS AND DENYING
14    MADDEN, et al.,                                      PLAINTIFF’S MOTIONS TO PROCEED IN
                                                           FORMA PAUPERIS
15                        Defendants.
                                                           (Doc. No. 11)
16

17

18           Plaintiff Marvin Harris is a state prisoner proceeding pro se in this civil rights action

19   under 42 U.S.C. § 1983. This matter was referred to a United States magistrate judge pursuant to

20   28 U.S.C. section 636(b)(1)(B) and Local Rule 302.

21           On October 21, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that plaintiff’s motions to proceed in forma pauperis (Doc.

23   Nos. 8, 9, 10) be denied and that he be required to pay the $400.00 filing fee in full to proceed

24   with this action because: (1) he is subject to the three strikes bar under 28 U.S.C. § 1915(g); and

25   (2) the allegations in plaintiff’s complaint to do not satisfy the “imminent danger of serious

26   physical injury” exception to § 1915(g). (Doc. No. 11.) Those findings and recommendations

27   were served on plaintiff and contained notice that any objections thereto were to be filed within

28   /////
 1   fourteen (14) days after service. (Id. at 3.) On October 3, 2019, plaintiff filed objections. (Doc.

 2   No. 12.)

 3          In accordance with the provisions of 28 U.S.C. section 636(b)(1)(C), this court has

 4   conducted a de novo review of this case. Having carefully reviewed the entire file, including

 5   plaintiff’s objections, the court finds the findings and recommendations to be supported by the

 6   record and proper analysis. Plaintiff’s objections fail to address the magistrate judge’s conclusion

 7   that he is subject to the three strikes bar under 28 U.S.C. § 1915(g) since he has filed at least three

 8   prior actions that have been dismissed for failure to state a claim or as frivolous. (See Doc. No.

 9   11 at 2.) The court finds no legal basis upon which to question the magistrate judge’s findings
10   and recommendations in that regard. In his objections, plaintiff argues that he qualifies for the

11   “imminent danger of serious physical injury” exception to dismissal under § 1915(g) because

12   defendants “subjected him to an unlawful search of cell and taking of property,” but he does not

13   dispute the magistrate judge’s finding that these allegations are insufficient to trigger that

14   exception. (See id.)

15          Accordingly,

16          1.      The findings and recommendations issued on October 21, 2019 (Doc. No. 11) are

17                  adopted in full;

18          2.      Plaintiff’s motions to proceed in forma pauperis (Doc. Nos. 8, 9, 10) are denied;

19                  and
20          3.      Within fourteen (14) days following service of this order, plaintiff shall pay the

21                  $400.00 filing fee in full to proceed with this action. If plaintiff fails to pay the

22                  filing fee within the specified time, this action will be dismissed.

23   IT IS SO ORDERED.
24
        Dated:     December 18, 2019
25                                                       UNITED STATES DISTRICT JUDGE

26
27

28
                                                         2
